DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 16/6/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201811488789.4 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second rolling mechanism is provided with a second protective wall” as claimed in claim 3 and “a hanger is formed by extending from the connecting portion” as claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first rolling mechanism” and “second rolling mechanism” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant defines the “rolling mechanism” as including a mounting plate and a wheel mounted to the mounting plate and therefore the claims will be interpreted to cover that structure and equivalents thereof for the purpose of examination.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Re. Cl. 12 and the limitation “lifting mechanism,” it is the Examiner’s position that the term does not invoke 35 USC 112(f) since there is some structure implied by the claim limitations.  For instance, Applicant claims that the lifting mechanism is fixed to the pedestal and the displacing apparatus is movable along the lifting mechanism which imparts some structure to the “mechanism.”  Therefore, it is the Examiner’s position that the term does not properly invoke 35 USC 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slack US 2015/0266116 (hereinafter Slack).

    PNG
    media_image1.png
    484
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    882
    media_image2.png
    Greyscale

Re. Cl. 1, Slack discloses: A displacing apparatus (38 and 26, Fig. 1 and 6), mounted to a calibration stand of an automobile assistance system and configured to carry a calibration member for calibrating one or more assistance 5sensors in the automobile assistance system (see Fig. 6, the device is configured to be used in the claimed intended use), the calibration member being movable along the displacing apparatus (see Fig. 1 and 6, the device is configured to be used with a calibration member rather than saw 24 and since 28 is movable relative to 38), the displacing apparatus comprising a guide rail (38, Fig. 6) and a displacing assembly (26, Fig. 6), a first guide groove (see annotated figure 11) and a second guide groove (see annotated figure 11) being formed on a pair of opposite surfaces of the guide rail (see annotated figure 11), 10the displacing assembly comprising a first rolling mechanism (see annotated figure 11), a second rolling mechanism (see annotated figure 11) and a connecting portion (see annotated figure 11), the first rolling mechanism and the second rolling mechanism being mounted to the connecting portion (see annotated figure 11), the connecting portion being configured to carry the calibration member (see Fig. 11, the annotated connecting portion is configured to carry the calibration member in the same way as it is shown carrying 28), the first rolling mechanism being rollably mated with the first guide groove, the second 15rolling mechanism being rollably mated with the second guide groove and the first rolling mechanism and the second rolling mechanism being jointly clamped on the guide rail and being rollable relative to the guide rail (see Fig. 6 and 11).
Re. Cl. 2, Slack discloses: the first rolling mechanism comprises a first mounting plate (see Fig. 11, portion of 54 located within the annotated first rolling mechanism) and at least one first wheel (74, Fig. 11), the first wheel being mounted 20to the first mounting plate and being rollably mated with the first guide groove and the first mounting plate being mounted to the connecting portion (see Fig. 11); and the second rolling mechanism comprises a second mounting plate (see Fig. 11, portion of 54 located within the annotated second rolling mechanism) and at least one second wheel (other 74, Fig. 11), the second wheel being mounted to the second mounting plate and being rollably mated with the second guide groove and the second mounting plate being mounted 25to the connecting portion (see Fig. 11).
Re. Cl. 3, Slack discloses: the first rolling mechanism is provided with a first protective wall (56a, Fig. 11), the first protective wall being fixedly connected to the 14first mounting plate and the first wheel being located between the first guide groove and the first protective wall (see Fig. 11); and/or the second rolling mechanism is provided with a second protective wall (56b, Fig. 11), the second protective wall being fixedly connected to the second mounting plate and the second wheel 5being located between the second guide groove and the second protective wall (see Fig. 11).
Re. Cl. 5, Slack discloses: the first guide groove and the second guide groove extend along a straight line and are parallel to each other (see Fig. 111, they would extend into the page in the view shown in Fig. 11 and parallel to one another along opposing sides of 38).
Re. Cl. 9, Slack discloses: the displacing apparatus further comprises a locking member (86, Fig. 8), so that the locking member locks the displacing 20assembly on the guide rail (see Paragraph 0034).
Re. Cl. 10, Slack discloses: the locking member comprises a locking bolt (86, Fig. 8), the locking bolt being mated with a thread of the displacing assembly (see 88, Fig. 6 and Paragraph 0034 which discussed the opening being in the mount 26), so that the locking bolt abuts on the guide rail or release from the guide rail (see Fig. 8-10).
Re. Cl. 11, Slack discloses: the connecting portion is 25provided with a hanging hole; or wherein a hanger is formed (28, Fig. 11, since the base 28 hangs saw 30/32 it is considered a hanger by the Examiner) by extending from the connecting portion (see Fig. 11); the hanging hole or the hanger being configured to carry the calibration member (see Fig. 11, base 28 is configured to carry the calibration member in the same manner as the illustrated saw).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Slack in view of VanderPol US 4872249 (hereinafter VanderPol).
Re. Cls. 4 and 6, Slack discloses that the rail and wheels have interacting V-shaped profiles with the wheel having a V-shaped groove and the rail having a V-(Fig. 3) which includes a guide rail (26, Fig. 3) and a displacing assembly (45, Fig. 3).  Re. Cls. 4 and 6, VanderPol discloses a first guide groove and a second guide groove are recessed from a pair of opposite surfaces of the guide rail (see Fig. 3, the V-shaped grooves of 26 are recessed portions where rollers 48 engage); the first guide groove and/or the second guide groove are/is V-shaped groove(s) (see Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the guide rail so that it is V-shaped as disclosed by VanderPol since VanderPol states that such a modification provides a simple guide assembly for accurately locating a device or tool (Abstract, Lines 16-18).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slack in view of VanderPol as applied to claims 4 and 6 above, and further in view of Houck US 5580174 (hereinafter Houck).
Re. Cl. 7, VanderPol discloses each of the V-shaped groove(s) comprises a first guide surface and a second guide surface, the first guide surface being mated with the second guide surface to form the V-shaped groove (see Fig. 3) but does not disclose the explicitly angle between the two surfaces (i.e. it being a 90 degree angle or perpendicular as claimed).  Houck discloses a displacing assembly (Fig. 3) which includes a V-shaped groove (see Fig. 3, created by 60) that interacts with a roller (30, Fig. 3) that has a first guide surface and a second guide surface (see 36’s Fig. 3), the first guide surface being mated with the second guide surface to form the V-shaped groove (see Fig. 3 and 7-8) and the first guide surface being perpendicular to the second guide surface (Col. 5, Lines 11-14, by each 36 being 45 degrees relative to vertical, they are 90 degrees apart from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Slack in view of VanderPol device to have the angle of the V-shaped groove be 90 degrees as disclosed by Houck since Houck states that such a modification enables the weight of the sliding device to be distributed evenly among both vertical and horizontal components enabling the device to slide with ease (Col. 8, Lines 41-47).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Slack in view of Burkhalter US 5555814 (hereinafter Burkhalter).
Re. Cl. 8, Slack does not disclose that the guide rail is made of an aluminum alloy profile.  Burkhalter discloses that it is known to use an aluminum alloy to form a guide rail in a displacing apparatus since it can be extruded and results in a combination of high strength and low weight (Col. 2, Lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Slack device so that the guide rail is made out of an aluminum alloy as disclosed by Burkhalter since Burkhalter states that such a modification results in a high strength and low weight track section (Col. 2, Lines 30-35).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leikert US 10323396 (hereinafter Leikert).
Re. Cl. 12, Leikert discloses: An automobile calibration device (Fig. 1), comprising: a calibration stand (102, 104 Fig. 1) and a displacing apparatus (148 and 160, Fig. 1 and 23-26), the displacing apparatus being mounted on the calibration stand and configured to carry a calibration member (see 168, Fig. 24-26) for calibrating one or more assistance sensors in the automobile assistance system (see Fig. 24-26, Abstract, Liens 1-4), 5the calibration stand comprising: a pedestal (102, Fig. 1); a lifting mechanism (104, Fig. 1), the lifting mechanism being fixed on the pedestal (see Fig. 1); and a fixing plate (106, Fig. 1), the fixing plate being slidable mounted on the lifting mechanism (see Fig. 6a, slidable along axis 132); the displacing apparatus being fixedly mounted on the fixing plate (see Fig. 6a), so that the displacing 10apparatus is movable along the lifting mechanism with the fixing plate (see Fig. 6a, along axis 132); the displacing apparatus comprising: a guide rail (148, Fig. 6a and 23-26), and a displacing assembly (160, Fig. 23-26), the displacing assembly comprising a connecting portion (see Fig. 26 and 6a, part of 160 which mounts to 168), the connecting portion being configured to carry the calibration member (see Fig. 26).
Re. Cls. 12-13, Leikert does not disclose wherein a first guide groove and a second guide groove is formed on a pair of opposite surfaces of the guide rail; the displacing assembly comprising a first rolling mechanism, 15a second rolling mechanism, the first rolling mechanism and the second rolling mechanism being mounted to the connecting portion; the first rolling mechanism being rollably mated with the first guide groove, the second rolling mechanism being rollably mated with the second guide (Fig. 3) which includes a guide rail (26, Fig. 3) and a displacing assembly (45, Fig. 3).  Re. Cl. 12, VanderPol discloses a first guide groove (see Fig. 4, top groove in 26) and a second guide groove (see Fig. 3, lower groove in 26) is formed on a pair of opposite surfaces of the guide rail (see Fig. 3); the displacing assembly comprising a first rolling mechanism (48, Fig. 3), 15a second rolling mechanism (48, Fig. 3), the first rolling mechanism and the second rolling mechanism being mounted to the connecting portion (see Fig. 3, mounted to connecting portion 46); the first rolling mechanism being rollably mated with the first guide groove, the second rolling mechanism being rollably mated with the second guide groove and the first 20rolling mechanism and the second rolling mechanism being jointly clamped on the guide rail and being rollable relative to the guide rail (see Fig. 3).  Re. Cl. 13, VanderPol discloses the first guide groove and/or the second guide groove are/is V-shaped groove(s) (see Fig. 3, the shape of the grooves where 48s engage are V-shaped).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Leikert device to have the guide rail and rolling mechanism device of VanderPol since VanderPol states that such a modification provides a simple guide assembly for accurately locating a device or tool (Abstract, Lines 16-18).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Slack in view of VanderPol as applied to claims 4 and 6 above, and further in view of Houck US 5580174 (hereinafter Houck).
Re. Cl. 14, VanderPol discloses each of the V-shaped groove(s) comprises a first guide surface and a second guide surface, the first guide surface being mated with the second guide surface to form the V-shaped groove (see Fig. 3) but does not disclose the explicitly angle between the two surfaces (i.e. it being a 90 degree angle or perpendicular as claimed).  Houck discloses a displacing assembly (Fig. 3) which includes a V-shaped groove (see Fig. 3, created by 60) that interacts with a roller (30, Fig. 3) that has a first guide surface and a second guide surface (see 36’s Fig. 3), the first guide surface being mated with the second guide surface to form the V-shaped groove (see Fig. 3 and 7-8) and the first guide surface being perpendicular to the second guide surface (Col. 5, Lines 11-14, by each 36 being 45 degrees relative to vertical, they are 90 degrees apart from one another).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Leikert in view of VanderPol device to have the angle of the V-shaped groove be 90 degrees as disclosed by Houck since Houck states that such a modification enables the weight of the sliding device to be distributed evenly among both vertical and horizontal components enabling the device to slide with ease (Col. 8, Lines 41-47).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leikert in view of VanderPol in view of Burkhalter.
(Col. 2, Lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Leikert and VanderPol device so that the guide rail is made out of an aluminum alloy as disclosed by Burkhalter since Burkhalter states that such a modification results in a high strength and low weight track section (Col. 2, Lines 30-35).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Troxell US 2006/0199677, Miura US 5537929, Kulesia US 20180231174, Hall US 7653997, Hida US 2015/0233521 and Brennan US 4739688 disclose other known displacing apparatus which are pertinent to Applicant’s invention and are presented for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632